IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GLUE WILKINS,                              : No. 101 MM 2019
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
NICHOLAS V. CORSETTI, ESQUIRE,             :
PROTHONOTARY, SUPERIOR COURT               :
OF PENNSYLVANIA,                           :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the “King’s Bench Matter” is DENIED.